Exhibit 10.18
OFFICE LEASE AGREEMENT
BETWEEN
NORMANDY WALTHAM HOLDINGS, LLC
(“LANDLORD”)
AND
THE MEDICINES COMPANY
(“TENANT”)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. Basic Lease Information
    1  
 
       
2. Lease Grant
    3  
 
       
3. Adjustment of Commencement Date; Possession
    3  
 
       
4. Rent
    4  
 
       
5. Compliance with Laws; Use
    5  
 
       
6. Security Deposit
    6  
 
       
7. Building Services
    6  
 
       
8. Leasehold Improvements
    7  
 
       
9. Repairs and Alterations
    8  
 
       
10. Entry by Landlord
    9  
 
       
11. Assignment and Subletting
    9  
 
       
12. Liens
    10  
 
       
13. Indemnity and Waiver of Claims
    11  
 
       
14. Insurance
    11  
 
       
15. Subrogation
    12  
 
       
16. Casualty Damage
    12  
 
       
17. Condemnation
    13  
 
       
18. Events of Default
    13  
 
       
19. Remedies
    13  
 
       
20. Limitation of Liability
    15  
 
       
21. Intentionally Omitted
    15  
 
       
22. Holding Over
    15  
 
       
23. Subordination to Mortgages; Estoppel Certificate
    16  
 
       
24. Notice
    16  
 
       
25. Surrender of Premises
    16  
 
       
26. Miscellaneous
    16  
 
       
27. OFAC Compliance
    19  
 
       
28. Parking
    20  

 



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT
     THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as
October ___, 2008, by and between NORMANDY WALTHAM HOLDINGS, LLC, a Delaware
limited liability company (“Landlord”) and THE MEDICINES COMPANY, a Delaware
corporation (“Tenant”).
     The following exhibits and attachments are incorporated into and made a
part of the Lease: Exhibit A (Outline and Location of Premises), Exhibit B
(Expenses and Taxes), Exhibit C (Work Letter), Exhibit D (Commencement Letter)
and Exhibit E (Building Rules and Regulations).
1. Basic Lease Information.
     1.01 “Building” shall mean the building located at 400 Fifth Avenue,
Waltham, Massachusetts, and commonly known as Prospect Corporate Center.
“Rentable Square Footage of the Building” is deemed to be 116,066 square feet.
     1.02 “Premises” shall mean the area shown on Exhibit A to this Lease. The
Premises is located on the second (2nd) floor. If the Premises include one or
more floors in their entirety, all corridors and restroom facilities located on
such full floor(s) shall be considered part of the Premises. The “Rentable
Square Footage of the Premises” is deemed to be 2,044 square feet. Landlord and
Tenant stipulate and agree that the Rentable Square Footage of the Building and
the Rentable Square Footage of the Premises are correct.
     1.03 “Base Rent”:

          Months of Term Annual Rate
Per Square Foot Monthly Base Rent
1 through 12
  $52,122.00   $4,343.50 13 through 24   $54,166.00   $4,513.83 25 through 36  
$56,210.00   $4,684.17

     1.04 “Tenant’s Pro Rata Share”: 1.76%. Tenant’s Pro Rata Share shall be
adjusted for changes in the Rentable Square Footage of the Premises and/or the
Rentable Square Footage of the Building, including, without limitation, changes
which may result from any condemnation or other taking of a portion of the
Building.
     1.05 “Base Year” for Taxes: Fiscal Year (defined below) 2009 (i.e., July 1,
2008 to June 30, 2009); “Base Year” for Expenses (defined in Exhibit B):
Calendar year 2009.
     For purposes hereof, “Fiscal Year” shall mean the Base Year for Taxes and
each period of July 1 to June 30 thereafter.
     1.06 “Term”: A period of thirty-six (36) months. Subject to Section 3, the
Term shall commence on December 15, 2008 (the “Commencement Date”) and, unless
terminated early in accordance with this Lease, end on December 14, 2011 (the
“Termination Date”).

 



--------------------------------------------------------------------------------



 



     1.07 “Improvement Allowance(s)”: None.
     1.08 “Security Deposit”: $4,343.50, as more fully described in Section 6.
     1.09 “Guarantor(s)”: None.
     1.10 “Brokers”: Richard Barry Joyce and GVA Williams.
     1.11 Permitted Use”: General office, clerical, administrative and executive
use.
     1.12 “Notice Addresses”:
Landlord:
For all Notices:
Jeff Rines
c/o Normandy Real Estate Management, LLC
400 Fifth Avenue
Waltham, Massachusetts 02459
With a copy to:
Raymond P. Trevisan
Principal, General Counsel
Normandy Real Estate Partners, LLC
67 Park Place East, 8th Floor
Morristown, New Jersey 07960
With a copy to:
Steve Smith
Normandy Real Estate Partners, LLC
67 Park Place East, 8th Floor
Morristown, New Jersey 07960
With a copy to:
Goulston & Storrs, P.C.
400 Atlantic Avenue
Boston, Massachusetts 02110
Attention: 400 Fifth Avenue, Waltham, Massachusetts
Tenant
For all Notices: To the Premises
     1.13 “Business Days” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). “Building Service Hours” are
8:00 A.M. to 6:00 P.M. on Business Days and 9:00 A.M. to 1:00 P.M. on Saturdays.

 



--------------------------------------------------------------------------------



 



     1.14 “Landlord Work” means the work that Landlord is obligated to perform
in the Premises pursuant to a separate agreement (the “Work Letter”) attached to
this Lease as Exhibit C.
     1.15 “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building and the parcel(s) of land on which
they are located.
2. Lease Grant.
     The Premises are hereby leased to Tenant from Landlord, together with the
right to use any portions of the Property that are from time to time designated
by Landlord for the common use of tenants and others (the “Common Areas”).
Nothing contained herein shall affect Landlord’s right to add to, subtract from,
or alter the Common Areas, so long as the same does not materially adversely
affect Tenant’s access to the Premises or use of the Premises for the Permitted
Use.
3. Adjustment of Commencement Date; Possession.
     3.01 If Landlord is required to perform Landlord Work prior to the
Commencement Date: (a) the date set forth in Section 1.06 as the Commencement
Date shall instead be defined as the “Target Commencement Date”; (b) the actual
Commencement Date shall be the date on which the Landlord Work is Substantially
Complete (defined below); and (c) the Termination Date will be the last day of
the Term as determined based upon the actual Commencement Date. Landlord’s
failure to Substantially Complete the Landlord Work by the Target Commencement
Date shall not be a default by Landlord or otherwise render Landlord liable for
damages. Promptly after the determination of the Commencement Date, Landlord and
Tenant shall enter into a commencement letter agreement in the form attached as
Exhibit D. If the Termination Date does not fall on the last day of a calendar
month, Landlord and Tenant may elect to adjust the Termination Date to the last
day of the calendar month in which Termination Date occurs by the mutual
execution of a commencement letter agreement setting forth such adjusted date.
The Landlord Work shall be deemed to be “Substantially Complete” on the date
that all Landlord Work has been performed, other than any details of
construction, mechanical adjustment or any other similar matter, the
non-completion of which does not materially interfere with Tenant’s use of the
Premises. If Landlord is delayed in the performance of the Landlord Work as a
result of the acts or omissions of Tenant, the Tenant Related Parties (defined
in Section 13) or their respective contractors or vendors, including, without
limitation, changes requested by Tenant to approved plans, Tenant’s failure to
comply with any of its obligations under this Lease, or the specification of any
materials or equipment with long lead times (a “Tenant Delay”), the Landlord
Work shall be deemed to be Substantially Complete on the date that Landlord
could reasonably have been expected to Substantially Complete the Landlord Work
absent any Tenant Delay. Notwithstanding the foregoing, if the Commencement Date
does not occur within 30 days after the Target Commencement Date, unless due to
Tenant Delay, Tenant shall be entitled to one (1) day of Rent abatement for each
day that elapses following the expiration of such 30-day period) as the same may
be extended by reason of Tenant Delay) until the occurrence of the Commencement
Date, and provided, further, that if the Commencement Date does not occur within
90 days of the Target Commencement Date for any reason other than Tenant Delay,
Tenant may elect to terminate this Lease by giving Landlord written notice of
such election at any time after the expiration of such 90-day period (as the
same may be extended by reason of Tenant Delay) and before the occurrence of the
Commencement Date. If Tenant so elects, then this Lease shall terminate on the
day that is 10

 



--------------------------------------------------------------------------------



 



days after delivery of such notice to Landlord unless the Commencement Date
occurs on or before the expiration of such 10-day period, in which event
Tenant’s termination election shall automatically become void.
     3.02 Subject to Landlord’s obligation to perform Landlord Work, as defined
in Exhibit C, the Premises are accepted by Tenant in “as-is” condition and
configuration without any representations or warranties by Landlord. By taking
possession of the Premises, Tenant agrees that the Premises are in good order
and satisfactory condition. If Tenant takes possession of the Premises before
the Commencement Date for the purpose of conducting business in the Premises for
the Permitted Use, such possession shall be subject to the terms and conditions
of this Lease and Tenant shall pay Rent (defined in Section 4.01) to Landlord
for each day of possession before the Commencement Date. However, except for the
cost of services requested by Tenant (e.g. freight elevator usage), Tenant shall
not be required to pay Rent for any days of possession before the Commencement
Date during which Tenant, with the approval of Landlord, is in possession of the
Premises for the sole purpose of performing improvements or installing
furniture, equipment or other personal property. Landlord represents that the
Premises may be used for the Permitted Use under applicable zoning laws.
Landlord agrees that, as of the Commencement Date, all utilities and facilities
located within or serving the Premises shall be in good working order and
condition.
4. Rent.
     4.01 Commencing on the Commencement Date, Tenant shall pay Landlord,
without any setoff or deduction, unless expressly set forth in this Lease, all
Base Rent and Additional Rent due for the Term (collectively referred to as
“Rent”). “Additional Rent” means all sums (exclusive of Base Rent) that Tenant
is required to pay Landlord under this Lease. Tenant shall pay and be liable for
all rental, sales and use taxes (but excluding income taxes), if any, imposed
upon or measured by Rent. Base Rent and recurring monthly charges of Additional
Rent shall be due and payable in advance on the first day of each calendar month
without notice or demand, provided that the installment of Base Rent for the
first full calendar month of the Term, and the first monthly installment of
Additional Rent for Expenses and Taxes, shall be payable upon the execution of
this Lease by Tenant. All other items of Rent shall be due and payable by Tenant
on or before 30 days after billing by Landlord. Rent shall be made payable to
the entity, and sent to the address, Landlord designates and shall be made by
good and sufficient check or by other means acceptable to Landlord. Tenant shall
pay Landlord an administration fee equal to 5% of all past due Rent, provided
that Tenant shall be entitled to a grace period of 5 days for the first 2 late
payments of Rent in a calendar year. In addition, past due Rent shall accrue
interest at a rate equal to the so-called prime rate of interest charged from
time to time by Bank of America, N.A. or its successor plus three percent (3%)
per annum from the due date until actually paid. Landlord’s acceptance of less
than the correct amount of Rent shall be considered a payment on account of the
earliest Rent due. Rent for any partial month during the Term shall be prorated.
No endorsement or statement on a check or letter accompanying payment shall be
considered an accord and satisfaction. Tenant’s covenant to pay Rent is
independent of every other covenant in this Lease, except as may be expressly
otherwise provided in this Lease.
     4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance Exhibit B of this Lease.

 



--------------------------------------------------------------------------------



 



5. Compliance with Laws; Use.
     The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“ADA”), (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises.
     In addition, Tenant shall, at its sole cost and expense, promptly comply
with any Laws that relate to the “Base Building” (defined below), but only to
the extent such obligations are triggered by Tenant’s use of the Premises, other
than for general office use, or Alterations or improvements in the Premises
performed or requested by Tenant (other than the Landlord Work). “Base Building”
shall include the structural portions of the Building, the public restrooms and
the Building mechanical, electrical and plumbing systems and equipment located
in the internal core of the Building on the floor or floors on which the
Premises are located. Tenant shall promptly provide Landlord with copies of any
notices it receives regarding an alleged violation of Law. Tenant shall comply
with the rules and regulations of the Building attached as Exhibit E and such
other reasonable rules and regulations adopted by Landlord from time to time on
prior written notice and so long as same do not materially restrict the
Permitted Use, including rules and regulations for the performance of
Alterations (defined in Section 9). Landlord agrees that it will not enforce
such rules and regulations on a basis that discriminates against Tenant.
     Tenant, at its expense and after notice to Landlord, may contest, by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Premises, of any law or requirement of any public
authority, provided that (a) Landlord shall not be subject to criminal penalty
or to prosecution for a crime or subject to any civil liability, nor shall the
Premises or any part thereof, or the Building, or any part thereof, be subject
to being condemned or vacated, nor shall the Building, or any part thereof, be
subjected to any lien (unless Tenant shall remove such lien by bonding or
otherwise) or encumbrance, by reason of noncompliance or otherwise by reason of
such contest; (b) before the commencement of such contest, Tenant shall
indemnify Landlord against the cost thereof and against all liability for
damages, Interest, penalties and expenses (including reasonable attorneys’ fees
and expenses) resulting from or incurred in connection with such contest or
noncompliance; (c) such noncompliance or contest shall not prevent Landlord from
obtaining or keeping in effect any and all permits and licenses in connection
with the operation of the Building; and (d) Tenant shall keep Landlord advised
as to the status of such proceedings.
     Notwithstanding the foregoing, (a) Landlord shall keep the common areas,
and facilities of the Property in compliance with the requirements of all
applicable laws, orders, and regulations of public authorities; and (b) if any
law, order, or regulation of public authority shall require any alteration,
addition, or installation to the Premises other than by reason of Tenant’s
particular manner of use of the Premises (i.e., as opposed to office use
generally) or any Alterations or improvements in the Premises performed or
requested by Tenant (other than the Landlord Work), Landlord, not Tenant, shall
be responsible for such work, the cost of which shall be included in Expenses as
provided in Exhibit B hereto.

 



--------------------------------------------------------------------------------



 



6. Security Deposit.
     The Security Deposit shall be delivered to Landlord upon the execution of
this Lease by Tenant and held by Landlord without liability for interest (unless
required by Law) as security for the performance of Tenant’s obligations. The
Security Deposit is not an advance payment of Rent or a measure of damages.
Landlord may use all or a portion of the Security Deposit to satisfy past due
Rent (following the expiration of notice and grace periods) or to cure any
Default (defined in Section 18) by Tenant. If Landlord uses any portion of the
Security Deposit, Tenant shall, within 5 days after demand, restore the Security
Deposit to its original amount. Landlord shall return any unapplied portion of
the Security Deposit to Tenant within 30 days after the later to occur of:
(a) determination of the final Rent due from Tenant; or (b) the later to occur
of the Termination Date or the date Tenant surrenders the Premises to Landlord
in compliance with Section 25. Landlord may assign the Security Deposit to a
successor or transferee and, following the assignment, Landlord shall have no
further liability for the return of the Security Deposit. Landlord shall not be
required to keep the Security Deposit separate from its other accounts.
7. Building Services.
     7.01 Landlord shall furnish Tenant with the following services: (a) hot and
cold water for use in the Base Building lavatories, and cold water only for use
in the kitchen sink; (b) customary heat and air conditioning in season during
Building Service Hours; provided that Tenant shall have the right to receive
HVAC service during hours other than Building Service Hours by paying Landlord’s
then standard charge for additional HVAC service so long as Tenant requests same
by written notice to Landlord not later than 12:00 noon on the Business Day
preceding the day of such overtime usage (provided, however, that Landlord shall
use reasonable efforts to provide overtime service requested not later than
12:00 noon on the day of such overtime usage); (c) standard janitorial service
on Business Days; (d) Elevator service; (e) Electricity in accordance with the
terms and conditions in Section 7.02; and (f) such other services as Landlord
reasonably determines are necessary or appropriate for the Property. As of the
date hereof, Landlord’s charge for after-Building Service Hours heating service
is $100.00 per hour, and Landlord’s charge for after-Building Service Hours air
conditioning service is $100.00 per hour, (which Landlord represents are the
actual costs of providing such services, including maintenance and depreciation
but excluding any mark-up for profit or administrative charges), in each case
for the entire Premises, subject to change from time to time. Tenant and its
employees shall have access to the Building 24 hours per day, 7 days per week,
subject to the terms of this Lease and such security or monitoring systems as
Landlord may reasonably impose.
     7.02 Electricity shall be distributed to the Premises either by the
electric utility company selected by Landlord to provide electricity service for
the Building or, at Landlord’s option, by Landlord; and Landlord shall permit
Landlord’s wires and conduits, to the extent available, suitable and safely
capable, to be used for such distribution. If and so long as Landlord is
distributing electricity to the Premises, Tenant shall obtain all of its
electricity from Landlord and shall pay all of Landlord’s charges, which charges
shall be based, at Landlord’s option, either on meter readings or on Landlord’s
reasonable estimate of Tenant’s electrical usage or on Tenant’s pro rata share
of all space, including the Premises, which is commonly metered with the
Premises. In calculating such charges, there shall be included all commercially
reasonable costs to Landlord to obtain electric service to the Building,
including all commercially reasonable costs of whatever nature incurred in
connection with entering agreements for obtaining such service from utility
suppliers. Initially, such charges will be based on Landlord’s estimated cost of
$1.75 per annum per rentable square foot of floor area in the

 



--------------------------------------------------------------------------------



 



Premises. Upon Tenant’s prior written request from time to time, Landlord shall
make copies of Landlord’s electric bills available to Tenant for review. If the
electric utility company selected by Landlord to provide electricity service for
the Building is distributing electricity to the Premises, Landlord may elect to
require Tenant, at its cost, to make all necessary arrangements with such
electric utility company for metering and paying for electric current furnished
to the Premises. All electricity used during the performance of janitorial
service, or the making of any alterations or repairs in or to the Premises, or
the operation of any special air conditioning system serving the Premises, shall
be paid by Tenant.
     7.03 Landlord has advised Tenant that presently NStar Electric (the
“Electric Service Provider”) is the electric utility company selected by
Landlord to provide electricity service for the Building. Notwithstanding the
foregoing, Landlord reserves the right at any time and from time to time before
or during the Term to either contract for electric service from a different
company or companies providing electricity service (each such company shall
hereinafter be referred to as an “Alternative Service Provider”) or continue to
contract for electricity service from the Electric Service Provider. Tenant
shall cooperate with Landlord, the Electric Service Provider and any Alternative
Service Provider at all times and, as reasonably necessary, shall allow
Landlord, the Electric Service Provider and any Alternative Service Provider
reasonable access to the Building’s electric lines, feeders, risers, wiring and
other machinery within the Premises.
     Without the consent of Landlord, Tenant’s use of electrical service shall
not exceed, either in voltage, rated capacity, use beyond Building Service Hours
or overall load, that which Landlord reasonably deems to be standard for the
Building, which shall not be less than five (5) watts per rentable square foot,
exclusive of HVAC. Landlord shall have the right to measure electrical usage by
commonly accepted methods. If it is determined that Tenant is using excess
electricity, Tenant shall pay Landlord for the cost of such excess electrical
usage as Additional Rent.
     7.04 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03) (collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. However, if, as a result of a Service Failure that is
reasonably within the control of Landlord to correct, the Premises are made
untenantable for a period in excess of 3 consecutive Business Days after Tenant
notifies Landlord of such failure, then Tenant, as its sole remedy, shall be
entitled to receive an abatement of Rent payable hereunder during the period
beginning on the 4th consecutive Business Day after Tenant so notifies Landlord
and ending on the day the service has been restored. If the entire Premises have
not been rendered untenantable by the Service Failure, the amount of abatement
shall be equitably prorated.
8. Leasehold Improvements.
     All improvements in and to the Premises, including any Alterations
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant. Landlord, however, by written
notice to Tenant at the time Tenant requests Landlord’s consent, may require
Tenant, at its expense, to remove (a) any Cable (defined in Section 9.01)
installed by or for the benefit of Tenant, and (b) any Alterations that, in
Landlord’s reasonable judgment, are of a nature that would require removal and
repair costs that are materially in excess of the removal and repair costs
associated with standard office

 



--------------------------------------------------------------------------------



 



improvements (collectively referred to as “Required Removables”). Required
Removables may include, without limitation, internal stairways, raised floors,
personal baths and showers, vaults, rolling file systems and structural
alterations and modifications. The designated Required Removables shall be
removed by Tenant before the Termination Date. Tenant shall repair damage caused
by the installation or removal of Required Removables. If Tenant fails to
perform its obligations in a timely manner, Landlord may perform such work at
Tenant’s expense.
9. Repairs and Alterations.
     9.01 Tenant shall, at its sole cost and expense, perform all maintenance
and repairs to the Premises that are not Landlord’s express responsibility under
this Lease, and keep the Premises in good condition and repair, reasonable wear
and tear excepted. Tenant’s repair and maintenance obligations include, without
limitation, repairs to: (a) floor covering; (b) interior non-structural
partitions; (c) interior doors; (d) the interior side of demising walls;
(e) electronic, phone and data cabling and related equipment that is installed
by or for the exclusive benefit of Tenant (collectively, “Cable”); (f)
supplemental air conditioning units, kitchen appliances, including hot water
heaters within and exclusively serving the Premises, plumbing within and
exclusively serving the Premises, and similar facilities exclusively serving
Tenant; and (g) Alterations. To the extent Landlord is not reimbursed by
insurance proceeds, Tenant shall reimburse Landlord for the cost of repairing
damage to the Building caused by the negligence or misconduct of Tenant, Tenant
Related Parties and their respective contractors and vendors. If Tenant fails to
make any repairs to the Premises for more than 30 days after notice from
Landlord (although notice shall not be required in an emergency) or such
additional time as may be necessary in the event the repair is of such a nature
that it is not capable of cure within 30 days so long as Tenant commences to
repair within such 30 days and diligently pursues such repair thereafter to
completion, Landlord may make the repairs, and Tenant shall pay the reasonable
cost of the repairs, together with an administrative charge in an amount equal
to 10% of the cost of the repairs.
     9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building;
(b) mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Building in general; (c) Common Areas; (d) roof of the
Building; (e) exterior windows of the Building; and (f) elevators serving the
Building. Landlord shall promptly make repairs for which Landlord is
responsible.
     9.03 Tenant shall not make alterations, repairs, additions or improvements
or install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. However, Landlord’s consent shall not
be required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
the exterior of the Premises or Building; (c) will not affect the Base Building;
and (d) does not require work to be performed inside the walls, below the floor,
or above the ceiling of the Premises. Cosmetic Alterations shall be subject to
all the other provisions of this Section 9.03, except as otherwise set forth
herein. Prior to starting work, Tenant shall furnish Landlord with plans and
specifications for the proposed Alterations (other than for Cosmetic Alterations
unless Tenant elects to prepare plans or specifications therefor); names of
contractors reasonably acceptable to Landlord (provided that Landlord may
designate specific contractors with respect to Base Building); required permits
and approvals; evidence of contractor’s and subcontractor’s insurance in amounts
reasonably required by Landlord and naming Landlord as an additional insured;
and any security for performance in amounts reasonably required by Landlord for
all

 



--------------------------------------------------------------------------------



 



Alterations costing in excess of $25,000.00. Changes to the plans and
specifications must also be submitted to Landlord for its approval. Alterations
shall be constructed in a good and workmanlike manner using materials of a
quality reasonably approved by Landlord. Tenant shall reimburse Landlord for any
reasonable sums paid by Landlord for third party examination of Tenant’s plans
for non-Cosmetic Alterations. In addition, Tenant shall pay Landlord a fee for
Landlord’s oversight and coordination of any Alterations other than Cosmetic
Alterations equal to 10% of the cost of the Alterations. Upon completion, Tenant
shall furnish “as-built” plans for all Alterations other than Cosmetic
Alterations, completion affidavits and full and final waivers of lien.
Landlord’s approval of an Alteration shall not be deemed a representation by
Landlord that the Alteration complies with Law.
10. Entry by Landlord.
     Landlord may enter the Premises to inspect, to show (but not to prospective
tenants except during the last year of the Term), or to clean the Premises or to
perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hours. Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent.
11. Assignment and Subletting.
     11.01 Except in connection with a Permitted Transfer (defined in
Section 11.04), Tenant shall not assign, sublease, transfer or encumber any
interest in this Lease or allow any third party to use any portion of the
Premises (collectively or individually, a “Transfer”) without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed if Landlord does not exercise its recapture rights under
Section 11.02. If the entity which controls the voting shares/rights of Tenant
changes at any time, such change of ownership or control shall constitute a
Transfer unless Tenant is an entity whose outstanding stock is listed on a
recognized securities exchange or if at least 80% of its voting stock is owned
by another entity, the voting stock of which is so listed. Any attempted
Transfer in violation of this Section is voidable by Landlord. In no event shall
any Transfer, including a Permitted Transfer, release or relieve Tenant from any
obligation under this Lease.
     11.02 Tenant shall provide Landlord with financial statements for the
proposed transferee, a fully executed copy of the proposed assignment, sublease
or other Transfer documentation and such other information as Landlord may
reasonably request. Within 15 Business Days after receipt of the required
information and documentation, Landlord shall either: (a) consent to the
Transfer by execution of a consent agreement in a form reasonably designated by
Landlord; (b) reasonably refuse to consent to the Transfer in writing; or (c) in
the event of an assignment of this Lease or subletting of more than 20% of the
Rentable Area of the Premises for more than 50% of the remaining Term (excluding
unexercised options), recapture the portion of the Premises that Tenant is
proposing to Transfer. If Landlord exercises its right to recapture, this Lease
shall automatically be amended (or terminated if the entire Premises is being
assigned or sublet) to delete the applicable portion of the Premises effective
on the proposed effective date of the Transfer, and Tenant shall have no further
liability with respect to such space except for (i) those obligations that by
their terms survive the expiration or earlier

 



--------------------------------------------------------------------------------



 



termination of the Lease and (ii) Tenant’s indemnity obligations under the
Lease, including, without limitation, Sections 5, 13, 26.06 and 26.14 hereof.
Tenant shall pay Landlord a review fee of $1,500.00 for Landlord’s review of any
Permitted Transfer or requested Transfer, except in the event of a recapture by
Landlord.
     11.03 Tenant shall pay Landlord 50% of all rent and other consideration
which Tenant receives as a result of a Transfer that is in excess of the Rent
payable to Landlord for the portion of the Premises and Term covered by the
Transfer. Tenant shall pay Landlord for Landlord’s share of the excess within
30 days after Tenant’s receipt of the excess. Tenant may deduct from the excess,
on a straight-line basis, all reasonable and customary expenses directly
incurred by Tenant attributable to the Transfer. If Tenant is in Default,
Landlord may require that all sublease payments be made directly to Landlord, in
which case Tenant shall receive a credit against Rent in the amount of Tenant’s
share of payments received by Landlord.
     11.04 Tenant may assign this Lease to a successor to Tenant by purchase,
merger, consolidation or reorganization (an “Ownership Change”) or assign this
Lease or sublet all or a portion of the Premises to an Affiliate without the
consent of Landlord, provided that all of the following conditions are satisfied
(a “Permitted Transfer”): (a) Tenant is not in Default; (b) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and have a net worth which is at least equal to Tenant’s net worth as
of the day prior to the proposed Ownership Change; (c) the Permitted Use does
not allow the Premises to be used for retail purposes; and (d) Tenant shall give
Landlord written notice at least 15 Business Days prior to the effective date of
the Permitted Transfer. Tenant’s notice to Landlord shall include information
and documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement.
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant (for such period of time as such entity continues to be
controlled by, controlling or under common control with Tenant, it being agreed
that the subsequent sale or transfer of stock resulting in a change in voting
control, or any other transaction(s) having the overall effect that such entity
ceases to be controlled by, controlling or under common control with Tenant,
shall be treated as if such sale or transfer or transaction(s) were, for all
purposes, an assignment of this Lease governed by the provisions of this
Article 11).
12. Liens.
     Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law, If Tenant fails to do so, Landlord may bond, insure
over or otherwise discharge the lien. Tenant shall reimburse Landlord for any
amount paid by Landlord, including, without limitation, reasonable attorneys’
fees. If the cost of such work exceeds $25,000.00, Landlord shall have the right
to require Tenant to post a performance or payment bond in connection with any
work or service done or purportedly done by or for the benefit of Tenant. Tenant
acknowledges and agrees that all such work or service is being performed for the
sole benefit of Tenant and not for the benefit of Landlord.

 



--------------------------------------------------------------------------------



 



13. Indemnity and Waiver of Claims.
     Tenant hereby waives all claims against and releases Landlord and its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, Mortgagees (defined in Section 23) and agents (the “Landlord Related
Parties”) from all claims for any injury to or death of persons, damage to
property or business loss in any manner related to (a) Force Majeure, (b) acts
of third parties, (c) the bursting or leaking of any tank, water closet, drain
or other pipe, (d) the inadequacy or failure of any security services, personnel
or equipment, or (e) any matter not within the reasonable control of Landlord.
In addition to the foregoing Tenant agrees that Landlord shall have no
responsibility or liability whatsoever for any loss or damage, however caused,
to furnishings, fixtures, equipment, or other personal property of Tenant or of
any persons claiming by, through, or under Tenant unless caused by Landlord’s
gross negligence or willful misconduct. Except to the extent caused by the
negligence or willful misconduct of Landlord or any Landlord Related Parties,
Tenant shall indemnify, defend and hold Landlord and Landlord Related Parties
harmless against and from all liabilities, obligations, damages, penalties,
claims, actions, costs, charges and expenses, including, without limitation,
reasonable attorneys’ fees and other professional fees (if and to the extent
permitted by Law) (collectively referred to as “Losses”), which may be imposed
upon, incurred by or asserted against Landlord or any of the Landlord Related
Parties by any third party and arising out of or in connection with any damage
or injury occurring in the Premises or any acts or omissions (including
violations of Law) of Tenant, the Tenant Related Parties or any of Tenant’s
transferees, contractors or licensees. Except to the extent caused by the
negligence or willful misconduct of Tenant or any Tenant Related Parties,
Landlord shall indemnify, defend and hold Tenant, its trustees, members,
principals, beneficiaries, partners, officers, directors, employees and agents
(“Tenant Related Parties”) harmless against and from all Losses which may be
imposed upon, incurred by or asserted against Tenant or any of the Tenant
Related Parties by any third party and arising out of or in connection with the
acts or omissions (including violations of Law) of Landlord or the Landlord
Related Parties.
14. Insurance.
     Tenant shall maintain the following insurance (“Tenant’s Insurance”):
(a) Commercial General Liability Insurance applicable to the Premises and its
appurtenances, including blanket contractual and personal liability, with broad
form endorsement, in the amount of $3,000,000 per occurrence and $3,000,000 in
the aggregate; (b) Property/Business Interruption Insurance written on an All
Risk or Special Perils form, with coverage for broad form water damage including
earthquake sprinkler leakage, at replacement cost value and with a replacement
cost endorsement covering all of Tenant’s business and trade fixtures,
equipment, movable partitions, furniture, merchandise and other personal
property within the Premises (“Tenant’s Property”) and any Leasehold
Improvements performed by or for the benefit of Tenant; (c) Workers’
Compensation Insurance in amounts required by Law; (d) Employers Liability
Coverage of at least $1,000,000 per occurrence; (e) Automobile Insurance (Hired
and Owned) in a combined single limit of $1,000,000; and (f) Excess/Umbrella
Liability Insurance in the amount of $5,000,000 per occurrence and $5,000,000 in
the aggregate. Any company writing Tenant’s Insurance shall have an A.M. Best
rating of not less than A-VIII. All Commercial General Liability Insurance
policies shall name as additional insureds Landlord (or its successors and
assignees), Normandy Real Estate Partners, LLC, Normandy Real Estate Management,
LLC, and all of their affiliates, members, officers, employees, agents and
representatives, managing agents and premises owners, the holder(s) of any
mortgage(s) encumbering the Premises, the managing agent for the Building (or
any successor), and their respective members, principals, beneficiaries,
partners, officers, directors, employees, and agents, and other designees of
Landlord and its successors as the interest of such designees shall appear. All
policies of Tenant’s Insurance shall contain

 



--------------------------------------------------------------------------------



 



endorsements that the insurer(s) shall give Landlord and its designees at least
30 days’ advance written notice of any cancellation, termination, material
change or lapse of insurance. Tenant shall provide Landlord with a certificate
of insurance evidencing Tenant’s Insurance prior to the earlier to occur of the
Commencement Date or the date Tenant is provided with possession of the
Premises, and thereafter as necessary to assure that Landlord always has current
certificates evidencing Tenant’s Insurance.
15. Subrogation.
     To the extent legally permissible, Landlord and Tenant hereby waive and
shall cause their respective insurance carriers to waive any and all rights of
recovery, claims, actions or causes of action against the other for any loss or
damage with respect to Tenant’s Property, Leasehold Improvements, the Building,
the Premises, or any contents thereof, including rights, claims, actions and
causes of action based on negligence, which loss or damage is (or would have
been, had the insurance required by this Lease been carried) covered by
insurance.
16. Casualty Damage.
     16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises (“Completion Estimate”). If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 270 days from the date the repair is started,
then either party shall have the right to terminate this Lease upon written
notice to the other within 30 days after receipt of the Completion Estimate.
Tenant, however, shall not have the right to terminate this Lease if the
Casualty was caused by the negligence or intentional misconduct of Tenant or any
Tenant Related Parties. In addition, Landlord, by notice to Tenant within
90 days after the date of the Casualty, shall have the right to terminate this
Lease if: (1) the Premises have been materially damaged and there is less than
2 years of the Term remaining on the date of the Casualty; (2) any Mortgagee
requires that the insurance proceeds be applied to the payment of the mortgage
debt; or (3) a material uninsured loss to the Building occurs. Tenant shall have
the right to terminate this Lease upon notice to Landlord within 90 days after
the date of the Casualty if the Premises have been materially damaged and there
is less than 2 years of the Term remaining on the date of Casualty.
     16.02 If this Lease is not terminated, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, restore the Premises and Common
Areas. Such restoration shall be to substantially the same condition that
existed prior to the Casualty, except for modifications required by Law or any
other modifications to the Common Areas reasonably deemed desirable by Landlord.
Upon notice from Landlord, Tenant shall assign to Landlord (or to any party
designated by Landlord) all property insurance proceeds payable to Tenant under
Tenant’s Insurance with respect to any Leasehold lmprovements performed by or
for the benefit of Tenant; provided if the estimated cost to repair such
Leasehold lmprovements exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, either (i) the excess cost of such
repairs shall be paid by Tenant to Landlord prior to Landlord’s commencement of
repairs or (ii) the improvements shall be altered in a mutually acceptable
manner in order to ensure that

 



--------------------------------------------------------------------------------



 



insurance proceeds are sufficient to cover such costs. Within 15 days of demand,
Tenant shall also pay Landlord for any additional excess costs that are
determined during the performance of the repairs. Landlord shall not be liable
for any inconvenience to Tenant, or injury to Tenant’s business resulting in any
way from the Casualty or the repair thereof. Provided that Tenant is not in
Default, during any period of time that all or a material portion of the
Premises is rendered untenantable as a result of a Casualty, the Rent shall
abate for the portion of the Premises that is untenantable and not used by
Tenant.
17. Condemnation.
     Either party may terminate this Lease if any material part of the Premises
is taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective on the date the physical taking occurs. If this Lease is not
terminated, Base Rent and Tenant’s Pro Rata Share shall be appropriately
adjusted to account for any reduction in the square footage of the Building or
Premises. All compensation awarded for a Taking shall be the property of
Landlord. The right to receive compensation or proceeds is expressly waived by
Tenant, however, Tenant may file a separate claim for Tenant’s Property and
Tenant’s reasonable relocation expenses, provided the filing of the claim does
not diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.
18. Events of Default.
     Each of the following occurrences shall be a “Default”: (a) Tenant’s
failure to pay any portion of Rent when due, if the failure continues for 5 days
after written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other
than a Monetary Default) to comply with any term, provision, condition or
covenant of this Lease, if the failure is not cured within 30 days after written
notice to Tenant provided, however, if Tenant’s failure to comply cannot
reasonably be cured within 30 days, Tenant shall be allowed additional time as
is reasonably necessary (provided that Landlord shall not be subject to a
criminal penalty or to prosecution for a crime or subject to civil liability in
connection therewith) to cure the failure so long as Tenant begins the cure
within such 30 days after such notice to Tenant and diligently pursues the cure
to completion; (c) Tenant or any Guarantor becomes insolvent, makes a transfer
in fraud of creditors, makes an assignment for the benefit of creditors, admits
in writing its inability to pay its debts when due or forfeits or loses its
right to conduct business; or (d) the leasehold estate is taken by process or
operation of Law. If Landlord provides Tenant with notice of Tenant’s failure to
comply with any specific provision of this Lease on 3 separate occasions during
any 12 month period, Tenant’s subsequent violation of such provision shall, at
Landlord’s option, be an incurable Default by Tenant. All notices sent under
this Section shall be in satisfaction of, and not in addition to, notice
required by Law.
19. Remedies.
     19.01 Upon Default, Landlord shall have the right to pursue any one or more
of the following remedies:

 



--------------------------------------------------------------------------------



 



     (a) Terminate this Lease, in which case Tenant shall immediately surrender
the Premises to Landlord. If Tenant fails to surrender the Premises, Landlord,
in compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises. “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
concessions or allowances granted to a new tenant.
     (b) Terminate Tenant’s right to possession of the Premises and, in
compliance with Law, remove Tenant, Tenant’s Property and any parties occupying
the Premises. Landlord shall use commercially reasonable efforts to relet all or
any part of the Premises, without notice to Tenant, for such period of time and
on such terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine, but in no
event shall Landlord be required to (i) solicit or entertain negotiations with
any other prospective tenants for the Premises until Landlord obtains full and
complete possession of the Premises including, without limitation, the final and
unappealable legal right to re-let the Premises free of any claim of Tenant,
(ii) relet the Premises before leasing other vacant space in the Building,
(iii) lease the Premises for a rental less than the current fair market rental
then prevailing for similar office space in the Building, or (iv) enter into a
lease with any proposed tenant that does not have, in Landlord’s reasonable
opinion, sufficient financial resources or operating experience to operate the
premises in a first-class manner. Landlord may collect and receive all rents and
other income from the reletting. Tenant shall pay Landlord on demand all past
due Rent, all Costs of Reletting and any deficiency arising from the reletting
or failure to relet the Premises. The re-entry or taking of possession of the
Premises shall not be construed as an election by Landlord to terminate this
Lease. Landlord shall use reasonable efforts to relet the Premises on such terms
as Landlord in its sole discretion may determine (including a term different
from the Term, rental concessions, and alterations to, and improvement of, the
Premises); however, Landlord shall not be obligated to relet the Premises before
leasing other portions of the Building. Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished because of, Landlord’s
failure to relet the Premises or to collect rent due for such reletting.
     19.02 In lieu of calculating damages under Section 19.01, Landlord may
elect to receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value, minus the then present fair
rental value of the Premises for the remainder of the Term, similarly
discounted, after deducting all anticipated Costs of Reletting. If Tenant is in
Default of any of its non-monetary obligations under the Lease, Landlord shall
have the right to perform such obligations. Tenant shall reimburse Landlord for
the cost of such performance upon demand together with an administrative charge
equal to 10% of the cost of the work performed by Landlord. The repossession or
re-entering of all or any part of the Premises shall not relieve Tenant of its
liabilities and obligations under this Lease. No right or remedy of Landlord
shall be exclusive of any other right or remedy. Each right and remedy shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity.

 



--------------------------------------------------------------------------------



 



20. Limitation of Liability.
     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE
INTEREST OF LANDLORD IN THE PROPERTY. TENANT SHALL LOOK SOLELY TO LANDLORD’S
INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY JUDGMENT OR AWARD AGAINST
LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER LANDLORD NOR ANY LANDLORD
RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY JUDGMENT OR DEFICIENCY, AND IN
NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED PARTY BE LIABLE TO TENANT FOR
ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR ANY FORM OF SPECIAL, INDIRECT
OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN ALLEGED DEFAULT BY LANDLORD,
TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S) WHOM TENANT HAS BEEN NOTIFIED
HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW), NOTICE AND REASONABLE TIME TO CURE
THE ALLEGED DEFAULT. WITHOUT LIMITING THE FOREGOING, IN NO EVENT SHALL LANDLORD
OR ANY MORTGAGEES OR LANDLORD RELATED PARTIES EVER BE LIABLE FOR ANY
CONSEQUENTIAL OR INCIDENTAL DAMAGES OR ANY LOST PROFITS OF TENANT. EXCEPT AS
EXPRESSLY SET FORTH IN SECTION 22 OF THIS LEASE, TENANT SHALL NOT BE LIABLE FOR
ANY CONSEQUENTIAL OR INCIDENTAL DAMAGES OR LOST PROFITS OF LANDLORD.
     EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, LANDLORD AND TENANT EXPRESSLY
DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES ARE SUITABLE FOR TENANT’S
INTENDED COMMERCIAL PURPOSE, AND TENANTS OBLIGATION TO PAY RENT HEREUNDER IS NOT
DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE PERFORMANCE BY LANDLORD OF
ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT ABATEMENT, SETOFF OR DEDUCTION,
NOTWITHSTANDING ANY BREACH BY LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER,
WHETHER EXPRESS OR IMPLIED.
21. Intentionally Omitted.
22. Holding Over.
     If Tenant fails to surrender all or any part of the Premises at the
termination of this Lease, occupancy of the Premises after termination shall be
that of a tenancy at sufferance. Tenant’s occupancy shall be subject to all the
terms and provisions of this Lease, and Tenant shall pay an amount (on a per
month basis without reduction for partial months during the holdover) equal to
150% of the sum of the Base Rent and Additional Rent due for the period
immediately preceding the holdover for the first 30 days of any such holdover,
and commencing as of the 31st day of such holdover, Tenant shall pay an amount
(on a per-month basis without reduction for partial months during the holdover)
equal to 200% of the sum of the Base Rent and Additional Rent due for the period
immediately preceding the holdover. No holdover by Tenant or payment by Tenant
after the termination of this Lease shall be construed to extend the Term or
prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover and Tenant fails to vacate the Premises within
15 days after notice from Landlord, Tenant shall be liable for all damages that
Landlord suffers from the holdover.

 



--------------------------------------------------------------------------------



 



23. Subordination to Mortgages; Estoppel Certificate.
     Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust, ground lease(s) or other lien(s) now or subsequently arising
upon the Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).
The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease so long as such successor party agrees not to disturb Tenant’s rights
under the Lease so long as Tenant in not in Default. Landlord and Tenant shall
each, within 10 days after receipt of a written request from the other, execute
and deliver a commercially reasonable estoppel certificate to those parties as
are reasonably requested by the other (including a Mortgagee or prospective
purchaser). Without limitation, such estoppel certificate may include a
certification as to the status of this Lease, the existence of any defaults and
the amount of Rent that is due and payable.
24. Notice.
     All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Addresses set forth in
Section 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is reversed, or, if
Tenant has vacated the Premises or any other Notice Address of Tenant without
providing a new Notice Address, 3 days after notice is deposited in the U.S.
mail or with a courier service in the manner described above. Either party may,
at any time, change its Notice Address (other than to a post office box address)
by giving the other party written notice of the new address.
25. Surrender of Premises.
     At the termination of this Lease or Tenant’s right of possession, Tenant
shall remove Tenant’s Property from the Premises, and quit and surrender the
Premises to Landlord, broom clean, and in good order, condition and repair,
ordinary wear and tear and damage which Landlord is obligated to repair
hereunder excepted. If Tenant fails to remove any of Tenant’s Property within
2 days after termination of this Lease or Tenant’s right to possession,
Landlord, at Tenant’s sole cost and expense, shall be entitled (but not
obligated) to remove and store Tenant’s Property. Landlord shall not be
responsible for the value, preservation or safekeeping of Tenant’s Property.
Tenant shall pay Landlord, upon demand, the expenses and storage charges
incurred. If Tenant fails to remove Tenant’s Property from the Premises or
storage, within 30 days after notice, Landlord may deem all or any part of
Tenant’s Property to be abandoned and title to Tenant’s Property shall vest in
Landlord.
26. Miscellaneous.
     26.01 This Lease shall be interpreted and enforced in accordance with the
Laws of the state or commonwealth in which the Building is located and Landlord
and Tenant hereby irrevocably consent to the jurisdiction and proper venue of
such state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected. If there is more than one Tenant or if Tenant is comprised of

 



--------------------------------------------------------------------------------



 



more than one party or entity, the obligations imposed upon Tenant shall be
joint and several obligations of all the parties and entities, and requests or
demands from any one person or entity comprising Tenant shall be deemed to have
been made by all such persons or entities. Notices to any one person or entity
shall be deemed to have been given to all persons and entities. Tenant
represents and warrants to Landlord that each individual executing this Lease on
behalf of Tenant is authorized to do so on behalf of Tenant and that Tenant is
not, and the entities or individuals constituting Tenant or which may own or
control Tenant or which may be owned or controlled by Tenant are not, among the
individuals or entities identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists.
     26.02 If either party institutes a suit against the other for violation of
or to enforce any covenant, term or condition of this Lease, the prevailing
party shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default, shall not constitute a waiver of the
default, nor shall it constitute an estoppel.
     26.03 Whenever a period of time is prescribed for the taking of an action
by Landlord or Tenant (other than the payment of the Security Deposit or Rent),
the period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).
     26.04 Landlord shall have the right to transfer and assign, in whole or in
part, ail of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released from any further obligations
hereunder and Tenant agrees to look solely to the successor in interest of
Landlord for the performance of such obligations, provided that, any successor
pursuant to a voluntary, third party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease.
     26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s
review only and the delivery of it does not constitute an offer to Tenant or an
option. Tenant represents that it has dealt directly with and only with the
Broker as a broker in connection with this Lease. Tenant shall indemnify and
hold Landlord and the Landlord Related Parties harmless from all claims of any
other brokers claiming to have represented Tenant in connection with this Lease.
Landlord shall indemnify and hold Tenant and the Tenant Related Parties harmless
from all claims of any brokers claiming to have represented Landlord in
connection with this Lease.
     26.06 Time is of the essence with respect to Tenant’s exercise of any
expansion or extension rights granted to Tenant. The expiration of the Term,
whether by lapse of time, termination or otherwise, shall not relieve either
party of any obligations which accrued prior to or which may continue to accrue
after the expiration or termination of this Lease.
     26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to
the terms of this Lease, provided Tenant pays the Rent and fully performs all of
its covenants and agreements. This covenant shall be binding upon Landlord and
its successors only during its or their respective periods of ownership of the
Building.

 



--------------------------------------------------------------------------------



 



     26.08 This Lease does not grant any rights to light or air over or about
the Building. Landlord excepts and reserves exclusively to itself any and all
rights not specifically granted to Tenant under this Lease. This Lease
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings related to the Premises, including all lease
proposals, letters of intent and other documents. Neither party is relying upon
any warranty, statement or representation not contained in this Lease. This
Lease may be modified only by a written agreement signed by an authorized
representative of Landlord and Tenant.
     26.09 Tenant shall not record this Lease or any memorandum or notice
without Landlord’s prior written consent; provided, however, Landlord agrees to
consent to the recordation or registration of a memorandum or notice of this
Lease, at Tenant’s cost and expense (and in a form reasonably satisfactory to
Landlord), if the initial term of this Lease or the initial term plus extension
terms granted exceed, in the aggregate, 7 years. If this Lease is terminated
before the Term expires, upon Landlord’s request the parties shall execute,
deliver and record an instrument acknowledging the above and the date of the
termination of this Lease, and Tenant appoints Landlord its attorney-in-fact in
its name and behalf to execute the instrument if Tenant shall fail to execute
and deliver the instrument after Landlord’s request therefor within 10 days.
     26.10 Within 15 days after Landlord’s request, Tenant will furnish Tenant’s
most recent audited financial statements (including any notes to them) to
Landlord, or, if no such audited statements have been prepared, such other
financial statements (and notes to them) as may have been prepared by an
independent certified public accountant or, failing those, Tenant’s internally
prepared financial statements. Notwithstanding the foregoing, Tenant shall have
no obligation to provide to Landlord financial statements as provided in the
preceding sentence more often than once per year during the Term. Tenant will
discuss its financial statements with Landlord and will give Landlord access to
Tenant’s books and records in order to enable Landlord to verify the financial
statements. Landlord will not disclose any aspect of Tenant’s financial
statements that Tenant designates to Landlord as confidential except (1) to
Landlord’s lenders or prospective purchasers of the Building, (2) in litigation
between Landlord and Tenant, and (3) if required by court order.
     26.11 Whenever Tenant requests Landlord to take any action or give any
consent required or permitted under this Lease, Tenant will reimburse Landlord
for Landlord’s reasonable costs incurred in reviewing the proposed action or
consent, including, without limitation, reasonable attorneys’, engineers’ or
architects’ fees, within 30 days after Landlord’s delivery to Tenant of a
statement of such costs. Tenant will be obligated to make such reimbursement
without regard to whether Landlord consents to any such proposed action.
     26.12 Tenant and its telecommunications companies, including but not
limited to local exchange telecommunications companies and alternative access
vendor services companies shall have no right of access to and within the
Building, for the installation and operation of telecommunications systems
including but not limited to voice, video, data, and any other
telecommunications services provided over wire, fiber optic, microwave,
wireless, and any other transmission systems, for part or all of Tenant’s
telecommunications within the Building and from the Building to any other
location without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, conditioned, or delayed.
     26.13 Tenant acknowledges that the terms and conditions of this Lease are
to remain confidential for Landlord’s benefit, and may not be disclosed by
Tenant to anyone, by any manner or means, directly or indirectly, without
Landlord’s prior written consent, which consent

 



--------------------------------------------------------------------------------



 



shall not be unreasonably withheld, conditioned or delayed. The consent by
Landlord to any disclosures shall not be deemed to be a waiver on the part of
Landlord of any prohibition against any future disclosure.
     26.14 The term “Hazardous Materials” means any substance, material, or
waste which is now or hereafter classified or considered to be hazardous, toxic,
or dangerous under any Law relating to pollution or the protection or regulation
of human health, natural resources or the environment, or poses or threatens to
pose a hazard to the health or safety of persons on the Premises or in the
Building. Tenant shall not use, generate, store, or dispose of, or permit the
use, generation, storage or disposal of Hazardous Materials on or about the
Premises or the Building except in a manner and quantity necessary for the
ordinary performance of Tenant’s business, and then in compliance with all Laws.
If Tenant breaches its obligations under this Section 26.15, Landlord may
immediately take any and all action reasonably appropriate to remedy the same,
including taking all appropriate action to clean up or remediate any
contamination resulting from Tenant’s use, generation, storage or disposal of
Hazardous Materials. Tenant shall defend, indemnify, and hold harmless Landlord
and its representatives and agents from and against any and all claims, demands,
liabilities, causes of action, suits, judgments, damages and expenses (including
attorneys’ fees and cost of clean up and remediation) arising from Tenant’s
failure to comply with the provisions of this Section 26.14. This indemnity
provision shall survive termination or expiration of the Lease.
Landlord represents that, as of the date hereof, Landlord has no actually
knowledge of the existence of any Hazardous Material in the Building. If at any
time during the Term hereof any Hazardous Materials is discovered in the
Premises (or in the Building, which affects Tenant’s use of the Premises), which
Hazardous Materials were not brought upon the Premises and/or the Building by
Tenant, any of its subtenant(s) or any of its or their agents, contractors, or
employees, then Landlord shall be responsible to remove and remediate such
Hazardous Materials at its sole expense.
27. OFAC Compliance.
     (a) Tenant represents and warrants that (a) Tenant and each person or
entity owning an interest in Tenant is (i) not currently identified on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Assets Control, Department of the Treasury (“OFAC”) and/or on any
other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation (collectively, the “List”), and (ii) not a person
or entity with whom a citizen of the United States is prohibited to engage in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or Executive Order of the President of the United
States, (b) none of the funds or other assets of Tenant constitute property of,
or are beneficially owned, directly or indirectly, by any Embargoed Person (as
hereinafter defined), (c) no Embargoed Person has any interest of any nature
whatsoever in Tenant (whether directly or indirectly), (d) none of the funds of
Tenant have been derived from any unlawful activity with the result that the
investment in Tenant is prohibited by law or that the Lease is in violation of
law, and (e) Tenant has implemented procedures, and will consistently apply
those procedures, to ensure the foregoing representations and warranties remain
true and correct at all times. The term “Embargoed Person” means any person,
entity or government subject to trade restrictions under U.S. law, including but
not limited to, the International Emergency Economic Powers Act, 50 U.S.C. §1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Orders or regulations promulgated

 



--------------------------------------------------------------------------------



 



thereunder with the result that the investment in Tenant is prohibited by law or
Tenant is in violation of law.
     (b) Tenant covenants and agrees (a) to comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargoes and economic
sanctions, now or hereafter in effect, (b) to immediately notify Landlord in
writing if any of the representations, warranties or covenants set forth in this
paragraph or the preceding paragraph are no longer true or have been breached or
if Tenant has a reasonable basis to believe that they may no longer be true or
have been breached, (c) not to use funds from any “Prohibited Person” (as such
term is defined in the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism) to make any payment due to Landlord under the Lease and (d) at the
request of Landlord, to provide such information as may be requested by Landlord
to determine Tenant’s compliance with the terms hereof.
     (c) Tenant hereby acknowledges and agrees that Tenant’s inclusion on the
List at any time during the Lease Term shall be a material default of the Lease.
Notwithstanding anything herein to the contrary, Tenant shall not permit the
Premises or any portion thereof to be used or occupied by any person or entity
on the List or by any Embargoed Person (on a permanent, temporary or transient
basis), and any such use or occupancy of the Premises by any such person or
entity shall be a material default of the Lease.
28. Parking Tenant shall have the right to park in the Building parking
facilities in common with other tenants of the Building upon such terms and
conditions as are reasonably established by Landlord at any time during the
Term. Tenant agrees not to overburden the parking facilities and agrees to
reasonably cooperate with Landlord and other tenants in use of the parking
facilities. Landlord reserves the right in its sole, but reasonable, discretion
to determine whether the parking facilities are becoming overburdened by any
tenant of the Building based on such tenant’s percentage share of the rentable
area of the Building, provided that Tenant’s right to use spaces shall not be
reduced below the amount of spaces set forth below pursuant to this clause.
Subject to the right of Tenant to use parking spaces in the parking areas on the
Lot, Landlord shall have the absolute right (i) to allocate and assign parking
spaces among some or all of the tenants of the Building (and Tenant shall comply
with any such parking assignments provided the requirements set forth below are
satisfied), (ii) to reconfigure the parking area, and (iii) modify the existing
ingress to and egress from the parking areas as Landlord shall deem appropriate,
as long as access to such areas is maintained after such modification is
completed.
     As of the Execution Date of this Lease, there are 3.4 parking spaces in the
parking areas on the Lot designated for use by the tenants of the Building for
every 1,000 square feet of Rentable Square Footage of the Building, as defined
in Section 1.01. The parties agree that Tenant shall be entitled to use seven
(7) parking spaces in the parking areas on the Lot. Subject to reasonable rules
from time to time made by Landlord of which Tenant is given notice, Tenant shall
have the right, in common with all other tenants of the Building, to use such
parking areas, without charge, on a first-come, first-served basis.

 



--------------------------------------------------------------------------------



 



     Landlord and Tenant have executed this Lease as of the day and year first
above written.

                      WITNESS/ATTEST:       LANDLORD:    
 
                                NORMANDY WALTHAM HOLDINGS, LLC,
a Delaware limited liability company     /s/ William O’Keefe                   
               
 
                   
Name (print):
  William O’Keefe        By:   /s/ Raymond P. Trevisan      
 
                   
 
              Raymond P. Trevisan    
 
  /s/ Laura Allen            Vice President    
 
 
 
               
 
                   
Name (print):
  Laura Allen                 
 
                   

                          WITNESS/ATTEST:       TENANT:    
 
                                    THE MEDICINES COMPANY,
a Delaware corporation    
 
                        /s/ Kevin J Raslowsky       By:   /s/ William O’Connor  
                    Name (print): Kevin J Raslowsky           Name:   WILLIAM
O’CONNOR    
 
              Title:   CHIEF ACCOUNTING OFFICER    
 
                        /s/ Martin Johansson                                  
Name (print): Martin Johansson       Tenant’s Tax ID Number (SSN or FEIN)    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
OUTLINE AND LOCATION OF PREMISES
(FLOOR PLAN) [y74894y7489401.gif]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
EXPENSES AND TAXES
     This Exhibit is attached to and made a part of the Lease by and between
NORMANDY WALTHAM HOLDINGS, LLC, a Delaware limited liability company
(“Landlord”) and THE MEDICINES COMPANY, a Delaware corporation (“Tenant”) for
space in the Building located at 400 Fifth Avenue, Waltham, Massachusetts 02451.
1. Payments.
     1.01. Tenant shall pay Tenant’s Pro Rata Share of the amount, if any, by
which Expenses (defined below) for each calendar year during the Term exceed
Expenses for the Base Year (the “Expense Excess”) and also the amount, if any,
by which Taxes (defined below) for each Fiscal Year during the Term exceed Taxes
for the Base Year (the “Tax Excess”). If Expenses or Taxes in any calendar year
or Fiscal Year decrease below the amount of Expenses or Taxes for the Base Year,
Tenant’s Pro Rata Share of Expenses or Taxes, as the case may be, for that
calendar year or Fiscal Year shall be $0. Landlord shall provide Tenant with a
good faith estimate of the Expense Excess and of the Tax Excess for each
calendar year or Fiscal Year during the Term. On or before the first day of each
month, Tenant shall pay to Landlord a monthly installment equal to one-twelfth
of Tenant’s Pro Rata Share of Landlord’s estimate of both the Expense Excess and
Tax Excess. After its receipt of the revised estimate, Tenant’s monthly payments
shall be based upon the revised estimate. If Landlord does not provide Tenant
with an estimate of the Expense Excess or the Tax Excess by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
previous year’s estimate(s) until Landlord provides Tenant with the new
estimate.
     1.02. As soon as is practical following the end of each calendar year or
Fiscal Year, as the case may be, Landlord shall furnish Tenant with a statement
of the actual Expenses and Expense Excess and the actual Taxes and Tax Excess
for the prior calendar year or Fiscal Year, as the case may be. If the estimated
Expense Excess or estimated Tax Excess for the prior calendar year or Fiscal
Year, as the case may be, is more than the actual Expense Excess or actual Tax
Excess for the prior calendar year or Fiscal Year, as the case may be, Landlord
shall either provide Tenant with a refund or apply any overpayment by Tenant
against Additional Rent due or next becoming due, provided if the Term expires
before the determination of the overpayment, Landlord shall refund any
overpayment to Tenant after first deducting the amount of Rent due. If the
estimated Expense Excess or estimated Tax Excess for the prior calendar year or
Fiscal Year, as the case may be, is less than the actual Expense Excess or
actual Tax Excess, for such prior calendar year or Fiscal year, as the case may
be, for such prior year, Tenant shall pay Landlord, within 30 days after its
receipt of the statement of Expenses or Taxes, any underpayment for the prior
calendar year.
2. Expenses.
     2.01. “Expenses” means all costs and expenses incurred in each calendar
year in connection with operating, maintaining, repairing, and managing the
Building and the Property. Expenses include, without limitation: (a) all labor
and labor related costs for employees up to the level of building or property
manager; (b) management fees not to exceed four percent (4%) of Building gross
revenues; (c) the cost of equipping, staffing and operating an on-site and/or
off-

B-1



--------------------------------------------------------------------------------



 



site management office for the Building, provided if the management office
services one or more other buildings or properties, the shared costs and
expenses of equipping, staffing and operating such management office(s) shall be
equitably prorated and apportioned between the Building and the other buildings
or properties; (d) accounting costs unless incurred in connection with financing
or transferring the Building, in connection with tax returns, tax reporting or
accounting at the Landlord entity level, or in connection with other tenants of
the Building in particular (i.e., as opposed to operational matters generally);
(e) the cost of Building services available for the benefit of all tenants of
the Building; (f) rental and purchase cost of parts, supplies, tools and
equipment; (g) insurance premiums and deductibles, provided that Tenant shall
not be responsible for increases in premiums due to Landlord’s or other tenants’
misconduct; (h) electricity, gas and other utility costs; and (i) the amortized
cost of capital improvements (as distinguished from replacement parts or
components installed in the ordinary course of business) made subsequent to the
Base Year which are: (1) performed primarily to reduce current or future
operating expense costs, upgrade Building security or otherwise improve the
operating efficiency of the Property; or (2) required to comply with any Laws
that are enacted, or first interpreted to apply to the Property, after the date
of this Lease. The cost of capital improvements shall be amortized by Landlord
over the lesser of the Payback Period (defined below) or the useful life of the
capital improvement as reasonably determined by Landlord. “Payback Period” means
the reasonably estimated period of time that it takes for the cost savings
resulting from a capital improvement to equal the total cost of the capital
improvement. Landlord, by itself or through an affiliate, shall have the right
to directly perform, provide and be compensated for any services under this
Lease. If Landlord incurs Expenses for the Building or Property together with
one or more other buildings or properties, whether pursuant to a reciprocal
easement agreement, common area agreement or otherwise, the shared costs and
expenses shall be equitably prorated and apportioned between the Building and
Property and the other buildings or properties.
     2.02 Expenses shall not include: the cost of capital improvements (except
as set forth above); depreciation; principal and interest payments of mortgage
and other non-operating debts of Landlord; ground rents, and financing and
refinancing costs; the cost of repairs or other work to the extent Landlord is
reimbursed by insurance or condemnation proceeds; costs in connection with
leasing space in the Building, including brokerage commissions; lease
concessions, rental abatements and construction allowances granted to specific
tenants as well as attorneys’ fees, appraisal fees, or accountants’ fees to the
extent incurred in connection with the negotiation and preparation of new or
renewal leases in the Building or in enforcing Landlord’s right under the
leases; costs incurred in connection with the sale, financing or refinancing of
the Building; fines, interest and penalties incurred due to the late payment of
Taxes or Expenses; organizational expenses associated with the creation and
operation of the entity which constitutes Landlord; or any penalties or damages
that Landlord pays to Tenant under this Lease or to other tenants in the
Building under their respective leases; salaries, fringe benefits and other
compensation for personnel above the grade of building or property manager;
advertising and promotional expenses; other costs and expenses otherwise
includable in Expenses to the extent that Landlord is reimbursed from other
sources for such costs or expenses; costs incurred in performing work or
furnishing services to or for individual tenants to the extent such work or
service is in excess of any work or service Landlord at its expense is obligated
to furnish to or for Tenant; the cost of testing, remediation or removal of
Hazardous Materials (as defined in Section 26.14) provided, however, the costs
of testing, remediation or removal of any material or substance may be included
in Expenses with respect to materials or substances which either (a) exist in
the Building or on the land on which the Building is located as of the
Commencement Date, are not then considered, as a matter of law,

B-2



--------------------------------------------------------------------------------



 



to be a Hazardous Material, but which are subsequently determined to be a
Hazardous Material as a matter of law and (b) are subsequently introduced to the
Building or land, are not then considered as a matter of law, to be Hazardous
Material, but which are subsequently determined to be a Hazardous Material as
matter of law except to the extent properly included in Expenses; and except for
costs of placing the Common Areas of the Building in compliance with amendments
to, or changes in governmental agency interpretations of or regulations
governing the ADA, the cost of correcting any violations of Title III of the and
any other Laws with respect to the Common Areas of the Building; and Building
reserves.
     2.03 If at any time during a calendar year the Building is not at least 95%
occupied or Landlord is not supplying services to at least 95% of the total
Rentable Square Footage of the Building, Expenses shall, at Landlord’s option,
be determined as if the Building had been 95% occupied and Landlord had been
supplying services to 95% of the Rentable Square Footage of the Building. If
Expenses for a calendar year are determined as provided in the prior sentence,
Expenses for the Base Year shall also be determined in such manner.
Notwithstanding the foregoing, Landlord may calculate the extrapolation of
Expenses under this Section based on 100% occupancy and service so long as such
percentage is used consistently for each year of the Term. The extrapolation of
Expenses under this Section shall be performed in accordance with the
methodology specified by the Building Owners and Managers Association.
3. Taxes. “Taxes” shall mean: (a) all real property taxes and other assessments
on the Building and/or Property, including, but not limited to, gross receipts
taxes, assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall not include any income, capital levy, transfer, capital
stock, gift, estate or inheritance tax. If a change in Taxes is obtained for any
year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Likewise,
if a change is obtained for Taxes for the Base Year, Taxes for the Base Year
shall be restated and the Tax Excess for all subsequent years shall be
recomputed. Tenant shall pay Landlord the amount of Tenant’s Pro Rata Share of
any such increase in the Tax Excess within 30 days after Tenant’s receipt of a
statement from Landlord.
4. Audit Rights. Tenant, within 90 days after receiving Landlord’s statement of
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Expenses for the calendar year to which the
statement applies. Within a reasonable time after receipt of the Review Notice,
Landlord shall make all pertinent records available for inspection that are
reasonably necessary for Tenant to conduct its review. If any records are
maintained at a location other than the management office for the Building,
Tenant may either inspect the records at such other location or pay for the
reasonable cost of copying and shipping the records. If Tenant retains an agent
to review Landlord’s records, the agent must be with a CPA firm licensed to do
business in the state or commonwealth where the

B-3



--------------------------------------------------------------------------------



 



Property is located. Tenant shall be solely responsible for all costs, expenses
and fees incurred for the audit. Within 90 days after the records are made
available to Tenant, Tenant shall have the right to give Landlord written notice
(an “Objection Notice”) stating in reasonable detail any objection to Landlord’s
statement of Expenses for that year. If Tenant fails to give Landlord an
Objection Notice within the 90 day period or fails to provide Landlord with a
Review Notice within the 90 day period described above, Tenant shall be deemed
to have approved Landlord’s statement of Expenses and shall be barred from
raising any claims regarding the Expenses for that year. The records obtained by
Tenant shall be treated as confidential. In no event shall Tenant be permitted
to examine Landlord’s records or to dispute any statement of Expenses unless
Tenant has paid and continues to pay all Rent when due.

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
WORK LETTER
     This Exhibit is attached to and made a part of the Lease by and between
NORMANDY WALTHAM HOLDINGS, LLC, a Delaware limited liability company
(“Landlord”) and THE MEDICINES COMPANY, a Delaware corporation (“Tenant”) for
space in the Building located at 400 Fifth Avenue, Waltham, Massachusetts 02451.
     As used in this Workletter, the “Premises” shall be deemed to mean the
Premises, as initially defined in the attached Lease.
     Landlord, at its sole cost and expense, shall perform improvements to the
Premises in accordance with the following work list (the “Worklist”) using
Building standard methods, materials and finishes. The improvements to be
performed in accordance with the Worklist are hereinafter referred to as the
“Landlord Work”. Landlord shall enter into a direct contract for the Landlord
Work with a general contractor selected by Landlord. In addition, Landlord shall
have the right to select and/or approve of any subcontractors used in connection
with the Landlord Work.
     WORK LIST
     1) Paint the Premises using Building standard paint in a color to be chosen
by Tenant.
     2) Steam-clean the existing carpet in the Premises.
     3) Install a kitchen sink in a mutually acceptable location within the
counter space in the tile floor room.
     All other work and upgrades, subject to Landlord’s approval, which approval
shall not be unreasonably withheld, conditioned or delayed, shall be at Tenant’s
sole cost and expense, plus any applicable state sales or use tax thereon,
payable upon demand as Additional Rent. Tenant shall be responsible for any
Tenant Delay in completion of the Premises resulting from any such other work
and upgrades requested or performed by Tenant.
     Landlord’s supervision or performance of any work for or on behalf of
Tenant shall not be deemed to be a representation by Landlord that such work
complies with applicable insurance requirements, building codes, ordinances,
laws or regulations or that the improvements constructed will be adequate for
Tenant’s use.
     This Exhibit shall not be deemed applicable to any additional space added
to the Premises at any time or from time to time, whether by any options under
the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
COMMENCEMENT LETTER
(EXAMPLE)

         
Date
 
 
   
 
       
Tenant
       
 
       
Address
       
 
       
 
       
 
       
 
       
 
       

     Re: Commencement Letter with respect to that certain Lease dated as of the
_________ day of _________, ______, by and between NORMANDY WALTHAM HOLDINGS,
LLC, a Delaware limited liability company (“Landlord”) and THE MEDICINES
COMPANY, a Delaware corporation (“Tenant”) for space in the Building located at
400 Fifth Avenue, Waltham, Massachusetts 02451.
     __________________, a _____________________, as Landlord, and
_______________, as Tenant, for _______________ rentable square feet on the
_______________ floor of the Building located at _______________, Massachusetts,
____________.
     Dear _______________:
     In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:
     1. The Commencement Date of the Lease is
                                        ;
     2. The Termination Date of the Lease is
                                        .
     Please acknowledge your acceptance of possession and agreement to the terms
set forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.
Sincerely,
 
Authorized Signatory
Agreed and Accepted:
     Tenant:                                         

D-1



--------------------------------------------------------------------------------



 



                By:           Name:           Title:           Date:        

D-2



--------------------------------------------------------------------------------



 



         

EXHIBIT E
BUILDING RULES AND REGULATIONS
     The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.

1.   Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.   2.   Plumbing fixtures and appliances shall be used
only for the purposes for which designed and no sweepings, rubbish, rags or
other unsuitable material shall be thrown or placed in the fixtures or
appliances. Damage resulting to fixtures or appliances by Tenant, its agents,
employees or invitees shall be paid for by Tenant and Landlord shall not be
responsible for the damage.

3.    No signs, advertisements or notices shall be painted or affixed to
windows, doors or other parts of the Building, except those of such color, size,
style and in such places as are first approved in writing by Landlord, which
approval shall not be unreasonably withheld, conditioned or delayed. All tenant
identification and suite numbers at the entrance to the Premises shall be
installed by Landlord, at Tenant’s reasonable cost and expense, using the
standard graphics for the Building. Except in connection with the hanging of
lightweight pictures and wall decorations, no nails, hooks or screws shall be
inserted into any part of the Premises or Building except by the Building
maintenance personnel without Landlord’s prior approval, which approval shall
not be unreasonably withheld, conditioned or delayed.

4.   Landlord may provide and maintain in the first floor (main lobby) of the
Building an alphabetical directory board or other directory device listing
tenants and no other directory shall be permitted unless previously consented to
by Landlord in writing.

5.    Tenant shall not place any lock(s) on any door in the Premises or Building
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld, and Landlord shall have the right at all times to retain
and use keys or other access codes or devices to all locks within and into the
Premises. A reasonable number of keys to the locks on the entry doors in the
Premises shall be furnished by Landlord to Tenant at Tenant’s cost and Tenant
shall not make any duplicate keys. All keys shall be returned to Landlord at the
expiration or early termination of the Lease.

6.   All contractors, contractor’s representatives and installation technicians
performing work in the Building shall be subject to Landlord’s prior approval,
which approval shall not be unreasonably withheld, and shall be required to
comply with Landlord’s standard rules, regulations, policies and procedures,
which may be revised from time to time. Landlord has no obligation to allow any
particular telecommunication service provider to have

G-1



--------------------------------------------------------------------------------



 



    access to the Buildings or to the Premises. If Landlord permits access,
Landlord may condition the access upon the payment to Landlord by the service
provider of fees assessed by Landlord in Landlord’s sole discretion.   7.  
Movement in or out of the Building of furniture or office equipment, or dispatch
or receipt by Tenant of merchandise or materials requiring the use of elevators,
stairways, lobby areas or loading dock areas, shall be restricted to hours
reasonably designated by Landlord. Tenant shall obtain Landlord’s prior approval
by providing a detailed listing of the activity, which approval shall not be
unreasonably withheld, conditioned, or delayed. If approved by Landlord, the
activity shall be under the supervision of Landlord and performed in the manner
reasonably required by Landlord. Tenant shall assume all risk for damage to
articles moved and injury to any persons resulting from the activity. If
equipment, property, or personnel of Landlord or of any other party is damaged
or injured as a result of or in connection with the activity, Tenant shall be
solely liable for any resulting damage, loss or injury.   8.   Landlord shall
have the right to approve the weight, size, or location of heavy equipment or
articles in and about the Premises, which approval shall not be unreasonably
withheld. Damage to the Building by the installation, maintenance, operation,
existence or removal of Tenant’s Property shall be repaired at Tenant’s sole
expense.   9.   Corridor doors, when not in use, shall be kept closed.   10.  
Tenant shall not: (1) make or permit any improper, objectionable or unpleasant
noises or odors in the Building, or otherwise interfere in any way with other
tenants or persons having business with them; (2) solicit business or distribute
or cause to be distributed, in any portion of the Building, handbills,
promotional materials or other advertising; or (3) conduct or permit other
activities in the Building that might, in Landlord’s sole opinion, constitute a
nuisance.   11.    No animals, except those assisting handicapped persons, shall
be brought into the Building or kept in or about the Premises.   12.   No
inflammable, explosive or dangerous fluids or substances shall be used or kept
by Tenant in the Premises, Building or about the Property, except for those
substances as are typically found in similar premises used for general office
purposes and are being used by Tenant in a safe manner and in accordance with
all applicable Laws. Tenant shall not, without Landlord’s prior written consent,
use, store, install, spill, remove, release or dispose of, within or about the
Premises or any other portion of the Property, any asbestos-containing materials
or any solid, liquid or gaseous material now or subsequently considered toxic or
hazardous under the provisions of 42 U.S.C. Section 9601 et seq., M.G.L. c. 21C,
M.G.L. c. 21E or any other applicable environmental Law which may now or later
be in effect. Tenant shall comply with all Laws pertaining to and governing the
use of these materials by Tenant and shall remain solely liable for the costs of
abatement and removal.   13.   Tenant shall not use or occupy the Premises in
any manner or for any purpose which might injure the reputation or impair the
present or future value of the Premises or the Building. Tenant shall not use,
or permit any part of the Premises to be used for lodging, sleeping or for any
illegal purpose.

G-2



--------------------------------------------------------------------------------



 



14.   Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disruption”). Tenant shall take the actions necessary to
resolve the Labor Disruption, and shall have pickets removed and, at the request
of Landlord, immediately terminate any work in the Premises that gave rise to
the Labor Disruption, until Landlord gives its written consent for the work to
resume. Tenant shall have no claim for damages against Landlord or any of the
Landlord Related Parties nor shall the Commencement Date of the Term be extended
as a result of the above actions.

15.   Tenant shall not install, operate or maintain in the Premises or in any
other area of the Building, electrical equipment that would overload the
electrical system beyond its capacity for proper, efficient and safe operation
as determined solely by Landlord. Tenant shall not furnish cooling or heating to
the Premises, including, without limitation, the use of electronic or gas
heating devices, without Landlord’s prior written consent. Tenant shall not use
more than its proportionate share of telephone lines and other telecommunication
facilities available to service the Building.

16.   Tenant shall not operate or permit to be operated a coin or token operated
vending machine or similar device (including, without limitation, telephones,
lockers, toilets, scales, amusement devices and machines for sale of beverages,
foods, candy, cigarettes and other goods), except for machines for the exclusive
use of Tenant’s employees and invitees.

17.   Bicycles and other vehicles are not permitted inside the Building or on
the walkways outside the Building, except in areas designated by Landlord.

18.   Landlord may from time to time adopt reasonable systems and procedures for
the security and safety of the Building, its occupants, entry, use and contents.
Tenant, its agents, employees, contractors, guests and invitees shall comply
with Landlord’s reasonable systems and procedures.

19.   Landlord shall have the right to prohibit the use of the name of the
Building or any other publicity by Tenant that in Landlord’s sole opinion may
impair the reputation of the Building or its desirability. Upon written notice
from Landlord, Tenant shall refrain from and discontinue such publicity
immediately.   20.   Neither Tenant nor its agents, employees, contractors,
guests or invitees shall smoke or permit smoking in the Common Areas, unless a
portion of the Common Areas have been declared a designated smoking area by
Landlord, nor shall the above parties allow smoke from the Premises to emanate
into the Common Areas or any other part of the Building. Landlord shall have the
right to designate the Building (including the Premises) as a non-smoking
building.   21.   Landlord shall have the right to designate and approve
standard window coverings for the Premises and to establish rules to assure that
the Building presents a uniform exterior appearance. Tenant shall ensure, to the
extent reasonably practicable, that window coverings are closed on windows in
the Premises while they are exposed to the direct rays of the sun.

G-3



--------------------------------------------------------------------------------



 



22.   Deliveries to and from the Premises shall be made only at the times in the
areas and through the entrances and exits reasonably designated by Landlord.
Tenant shall not make deliveries to or from the Premises in a manner that might
Interfere with the use by any other tenant of its premises or of the Common
Areas, any pedestrian use, or any use which is inconsistent with good business
practice.   23.   The work of cleaning personnel shall not be hindered by Tenant
after 5:30 P.M., and cleaning work may be done at any time when the offices are
vacant. Windows, doors and fixtures may be cleaned at any time. Tenant shall
provide adequate waste and rubbish receptacles to prevent unreasonable hardship
to the cleaning service.

G-4